Citation Nr: 0834826	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1961 to November 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  Additional evidence was submitted with a waiver 
of initial AOJ consideration at the Travel Board hearing.  
Also at the Travel Board hearing, the undersigned granted the 
veteran's request for a 60 day period of abeyance for the 
submission of additional evidence.  38 C.F.R. § 20.709.  That 
period of time has lapsed and no additional evidence was 
received.  Hence, the claim will be considered based on the 
current record.  

In June 2008 correspondence, the veteran inquired regarding 
his claim to reopen a claim of service connection for 
bilateral hearing loss; he stated he had not received a 
decision in this matter.  The matter of whether new and 
material evidence was received to reopen a claim of service 
connection for bilateral hearing loss was decided in the 
February 2005 rating decision.  Under 38 U.S.C.A. § 7105(a), 
an appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
appellant.  The veteran did not appeal this matter in his 
February 2005 NOD (which was specific only to the matter 
regarding service connection for PTSD), and the June 2008 
correspondence cannot constitute a timely NOD.  38 U.S.C.A. 
§ 7105(b)(1).  Therefore, the February 2005 decision in this 
matter is final.  The matter of whether the veteran has any 
further intentions as to this claim is referred to the RO for 
clarification and any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.



REMAND

Although the RO implicitly reopened the veteran's claim of 
service connection for PTSD by deciding the issue on the 
merits in the February 2005 rating decision, the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require in a claim to reopen a 
previously finally denied claim that VA, by way of a specific 
notice letter, must notify the claimant of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  While the veteran received notice in 
June 2004 regarding the evidence necessary to reopen the 
claim and the evidence necessary to substantiate the 
underlying claim for service connection, he was not advised 
of the basis of the previous denial in April 2002.  

The Board notes that that Court has consistently been 
vacating and remanding for remedial action Board decisions in 
cases where Kent notice was deficient.  The Board has also 
conducted a thorough review of the record to determine 
whether the veteran is prejudiced by the lack of such notice.  
As statements from the veteran and the evidence he submitted 
in support of his claim do not indicate that he in fact 
understands why the claim was previously denied, the Board 
finds that he is indeed prejudiced by not receiving proper 
notice.  

Finally, the Board notes that the March 2005 SOC may have 
been confusing to the veteran as it identified the issue on 
appeal as service connection for PTSD, stated that the 
Decision Review Officer (DRO) was deciding the claim based on 
a de novo review, and then reviewed the claim as a claim to 
reopen.  In the Reasons and Bases section, the DRO held, 
"The veteran has not submitted new and material evidence and 
as a result the claim has not been successfully reopened."  
These inconsistencies may have led to the veteran's apparent 
lack of apprehension regarding the status of his claim.

Accordingly, the case is REMANDED for the following:

1. 	The RO must provide the veteran 
the notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  He should be specifically 
advised of what evidence and information 
is necessary to substantiate the element 
or elements needed for service connection 
found insufficient in the prior final 
denial of the merits; specifically, he 
should be advised that his claim of 
service connection for PTSD was denied for 
failure to identify at least one stressor 
incident with sufficient detail to allow 
for corroboration, and that to reopen them 
claim he must submit specific information 
about his claimed in-service stressors 
such that they would be capable of 
verification (names, dates, locations).  
He should have ample opportunity to 
respond.  The RO should then arrange for 
any further development suggested by his 
response (e.g., if a stressor event is 
corroborated, an examination to determine 
whether he has PTSD based on such 
stressor).

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

